UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                             No. 96-6425



WILLIAM F. JOHNSON,

                                            Petitioner - Appellant,

          versus

P. L. HUFFMAN, Warden, Bland Correctional
Center,

                                             Respondent - Appellee.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke. Samuel G. Wilson, District Judge.
(CA-95-220-R)


Submitted:   July 23, 1996                 Decided:   August 5, 1996


Before WIDENER, NIEMEYER, and MICHAEL, Circuit Judges.

Dismissed by unpublished per curiam opinion.


William F. Johnson, Appellant Pro Se. Susan Campbell Alexander,
Assistant Attorney General, Richmond, Virginia, for Appellee.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court's order denying

relief on his habeas corpus petition, 28 U.S.C. § 2254 (1988), as
amended by, Act of Apr. 24, 1996, 28 U.S.C.S. § 2254 (Law. Co-op.

Advance Sheet June 1996). We have reviewed the record and the dis-

trict court's opinion and find no reversible error. Accordingly, we

deny a certificate of probable cause to appeal; to the extent that

a certificate of appealability is required, we deny such a certifi-

cate. We dismiss the appeal on the reasoning of the district court.
Johnson v. Huffman, CA-95-220-R (W.D. Va. Mar. 5, 1996). We dis-

pense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                         DISMISSED




                                2